this State would amount to a felony." NRS 176A.100(b)(4). We conclude
                that the 1996 misdemeanor attempted burglary conviction falls within
                that exception because, although the attempted burglary offense in
                appellant's case was a misdemeanor in Utah, it was a felony offense in
                Nevada,   see 1995 Nev. Stat., ch. 443, § 124, at 1215 (defining burglary as a
                category B felony); 1995 Nev. Stat., ch. 443, § 3, at 1168-69 (defining
                punishments for attempted commission of felony offenses). Therefore,
                that conviction and his 1990 felony conviction for conspiracy to distribute
                cocaine exempt him from the mandatory probation provision.
                             Appellant suggests that because he pleaded guilty to
                misdemeanor attempted burglary, "it is a safe assumption that he had
                been charged with a third degree felony," the "lowest felony in Utah" in
                accordance with the Utah burglary statute and that if he "was charged
                with a similar category in Nevada, he would have been charged under a
                category C, or possibly even a category D."       He argues that under the
                statute in effect at the relevant time," an attempt to commit category C
                was punished as a category D or a gross misdemeanor and therefore the
                attempted burglary conviction should not be treated as a felony under
                Nevada law. We disagree. Burglary was a felony (category B) in Nevada
                at the relevant time, and, while pleading guilty to attempted burglary
                affected the punishment range, it did not alter the felony status of the




                      'Appellant was arrested on July 27, 1995, and initially charged with
                burglary, a felony offense. He pleaded guilty to attempted burglary on
                March 15, 1996. The parties rely on the 1995 versions of NRS 205.060
                (burglary) and NRS 193.330 (punishments for attempts) in this appeal.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 19474
                offense under Nevada law.     See 1995 Nev. Stat., ch. 443, § 3, at 1168.
                Because appellant failed to demonstrate error in this regard, we
                            ORDER the judgment of conviction AFFIRMED.




                                                   Pickering
                                                                       dl


                                                         ht-t
                                                   Parraguirre


                                                                                   J.
                                                   Saitta




                cc: Hon. Gary Fairman, District Judge
                     State Public Defender/Ely
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     White Pine County District Attorney
                     White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A